Name: Council Decision 2004/900/CFSP of 22 December 2004 implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: civil law;  social affairs;  international affairs;  political geography;  United Nations
 Date Published: 2004-12-24; 2006-06-07

 24.12.2004 EN Official Journal of the European Union L 379/108 COUNCIL DECISION 2004/900/CFSP of 22 December 2004 implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/694/CFSP (1) and in particular Article 2 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2004/694/CFSP the Council adopted measures in order to freeze all funds and economic resources belonging to Radovan KaradÃ ¾iÃ , Ratko MladiÃ  and Ante Gotovina. (2) On 15 November 2004 the Council adopted Decision 2004/767/CFSP (2), which amended the list contained in the Annex to Common Position 2004/694/CFSP. (3) On 12 November 2004, the Office of the ICTY Prosecutor confirmed that Mr Miroslav BRALO was in the custody of the Tribunal. On 3 December 2004 the Office of the Prosecutor confirmed that Mr Dragomir MILOSEVIC was in the custody of the Tribunal. These two persons should therefore be taken off the list contained in the Annex to Common Position 2004/694/CFSP. (4) The list contained in the Annex to Common Position 2004/694/CFSP should be amended accordingly. (5) Action by the Community is needed in order to implement this Decision, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to Common Position 2004/694/CFSP shall be replaced by the list set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) OJ L 315, 14.10.2004, p. 52. (2) OJ L 339, 16.11.2004, p. 16. ANNEX List of persons referred to in Article 1 Name: BOROVCANIN Ljubomir Date of birth: 27.02.1960 Place of birth: Han Pijesak, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: BOROVNICA Goran Date of birth: 15.08.1965 Place of birth: Kozarac, Municipality of Prijedor, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: DJORDJEVIC Vlastimir Date of birth: 1948 Place of birth: Vladicin Han, Serbia and Montenegro Nationality: Serbia and Montenegro Name: GOTOVINA Ante Date of birth: 12.10.1955 Place of birth: Island of Pasman, Municipality of Zadar, Republic of Croatia Nationality: Croatian French Name: HADZIC Goran Date of birth: 07.09.1958 Place of birth: Vinkovci, Republic of Croatia Nationality: Serbia and Montenegro Name: JANKOVIC Gojko Date of birth: 31.10.1954 Place of birth: Trbusce, Municipality of Foca, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: KARADZIC Radovan Date of birth: 19.06.1945 Place of birth: Petnjica, Savnik, Montenegro, Serbia and Montenegro Nationality: Bosnia and Herzegovina Name: LAZAREVIC Vladimir Date of birth: 23.03.1949 Place of birth: Grncar, Serbia and Montenegro Nationality: Serbia and Montenegro Name: LUKIC Milan Date of birth: 06.09.1967 Place of birth: Visegrad, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Possibly Serbia and Montenegro Name: LUKIC Sredoje Date of birth: 05.04.1961 Place of birth: Visegrad, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Possibly Serbia and Montenegro Name: LUKIC Sreten Date of birth: 28.03.1955 Place of birth: Visegrad, Bosnia and Herzegovina Nationality: Serbia and Montenegro Name: MLADIC Ratko Date of birth: 12.03.1942 Place of birth: Bozanovici, Municipality of Kalinovik, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Possibly Serbia and Montenegro Name: NIKOLIC Drago Date of birth: 09.11.1957 Place of birth: Bratunac, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: PANDUREVIC Vinko Date of birth: 25.06.1959 Place of birth: Sokolac, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Possibly Serbia and Montenegro Name: PAVKOVIC Nebojsa Date of birth: 10.04.1946 Place of birth: Senjski Rudnik, Serbia and Montenegro Nationality: Serbia and Montenegro Name: POPOVIC Vujadin Date of birth: 14.03.1957 Place of birth: Sekovici, Bosnia and Herzegovina Nationality: Serbia and Montenegro Name: TODOVIC Savo Date of birth: 11.12.1952 Place of birth: Foca, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: ZELENOVIC Dragan Date of birth: 12.02.1961 Place of birth: Foca, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: ZUPLJANIN Stojan Date of birth: 22.09.1951 Place of birth: Kotor Varos, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina